Citation Nr: 1502985	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

When this case was previously before the Board in February 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  No hip disorder was present until more than one year following the Veteran's discharge from service, and no current hip disorder is related to his active service.

2.  A back disorder was not present until more than one year following the Veteran's discharge from service, and no current back disorder is related to his active service.



CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A back disorder was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a July 2009 letter, prior to the November 2009 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  

Further, the Veteran was afforded a VA examination in May 2014 and a VA addendum opinion was obtained in August 2014 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
Factual Background and Analysis

Bilateral Hip Disability

The Veteran contends that he has a bilateral hip disorder due to injuries sustained in active service.

The Veteran's STRs are negative for evidence of a disorder of either hip.

A September 2005 private treatment record shows that the Veteran was found to have symmetric mild to moderate degenerative changes of the hips.

An October 2005 private treatment record indicates that the Veteran reported bilateral hip pain and was given an impression of moderate osteoarthritis of both hips, greater on the left than the right, with no evidence of avascular necrosis or fracture.

A November 2005 statement from the Veteran's wife associated with his application for Social Security Administration (SSA) benefits reports that the Veteran slowly declined over the years from physically demanding jobs and that he began seeing a physician for back and hip pain around 2003.

An August 2007 private treatment record notes findings of decreased internal and external rotation of the hips with pain at the extremes and normal flexion and an assessment of osteoarthritis of the hips.

In a June 2011 statement, the Veteran reported in-service beatings from a drill instructor that injured his back, hips, mouth, nose, and throat and that he suffered psychological trauma from the personal assaults.

In a May 2014 private treatment record, the Veteran was given an impression of severe degenerative changes of the hips.

In a May 2014 VA examination, the Veteran reported bilateral hip pain.  He indicated that his hip pain began during in-service training on a rifle range, where he felt his right hip give way and pop.  He reported occasional hip popping while playing sports after separation from service but no pain until he was about 50 years old.  The examiner opined that the bilateral hip degenerative joint disease was less likely than not incurred in or caused by service because the Veteran denied any history of problems with the left hip until he was in his 50s.  The examiner noted that the Veteran reported a history of popping in his right hip in service, but the STRs were negative for a hip condition, pain was not present until he was about 50 years old, and popping is a non-medical condition that many people complain about but is not related to any pathology.  The examiner further noted that if the Veteran's current bilateral hip disorder was related to the asserted right hip injury in service, it would be expected that there would be earlier onset of pain and asymmetric findings but the Veteran's bilateral hip disorder was symmetric.  Finally, the examiner noted that a bilateral hip disorder was less likely as not caused or aggravated by low back degenerative joint disease because the bilateral hip condition was worse than the back condition, symmetric, and severe.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's bilateral hip disability.  The evidence of record fails to show that the Veteran had a hip disorder in service, that a hip disorder was present within one year following the Veteran's discharge from service, or that a current hip disorder is etiologically related to service.

The Board notes that the Veteran has a diagnosis of bilateral hip degenerative joint disease; however, there is no medical evidence suggesting the presence of a hip disorder within one year of the Veteran's discharge from service and the Veteran has not alleged that he noticed bilateral hip pain in service or within one year after his discharge from service.  The medical evidence first documents evidence of a hip disability in 2003, about 30 years after the Veteran's separation from active service.  Additionally, the VA examiner acknowledged the Veteran's report of in-service symptoms of right hip popping and noted that hip popping is not related to hip pathology.  

Finally, the Board notes that there is no competent evidence linking a hip disability to service.  The Board acknowledges that the Veteran sincerely believes that his bilateral hip disability is related to injuries from an in-service personal assault or training at a rifle range; however, he does not possess the medical expertise required to determine whether his bilateral hip disability is causally related to active service.  

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Back Disability

The Veteran contends that he has a back disorder due to injuries sustained in active service.

The Veteran's STRs are negative for evidence of any back disorder.

A September 2005 private treatment record shows findings of narrowing of the lumbar disc spaces, most evident at L5-S1 and marginal disc spurring and an impression of multi-level lumbar disc spondylosis, greatest at the lumbosacral joint, and trace L1 compression, which appeared to be old.  

In connection with October 2005 private treatment, the Veteran reported low back, bilateral leg, and hip pain.  An MRI of the lumbar spine revealed lumbar spondylosis, severe disc narrowing and mild facet osteoarthritis at L5-S1, with no spinal stenosis or nerve root impingement.

In an October 2005 SSA disability report, the Veteran indicated his employment required him to lift and carry a power drill for most of the day, and that his back pain began around 2000.  An SSA disability determination found the Veteran was disabled due to degenerative joint disease of the lumbar spine as of October 2005.  In a November 2005 SSA application, the Veteran reported developing painful arthritis in the hips and low back with associated numbness and leg pain from working as a ground line foreman for 17 years.  The Veteran's wife further reported that the Veteran slowly declined over the years from physically demanding jobs and that he began seeing a physician for back and hip pain around 2003.

In connection with August 2007 private treatment, the Veteran reported current symptoms of low back and hip pain with occasional numbness in his feet.  He was assessed with degenerative disc disease.

In connection with October 2007 private treatment, the Veteran reported low back pain with radicular pain and sciatica down the right leg that he attributed to working as a lineman carrying heavy cable equipment.  In November 2007, the Veteran was found to have decreased range of rotation from left to right with pain in the lower lumbar area.  A February 2008 treatment record shows an assessment of chronic, low-grade low back pain that occasionally radiated into the left leg.  An August 2008 treatment record shows an assessment of lateral thigh numbness that could be caused by neuropathy related to spinal stenosis.

In a May 2014 VA examination, the Veteran reported low back pain that flared a couple times per month with activity and no radicular symptoms.  He stated that he first began having back pain during boot camp in active service after an assault by a drill instructor.  The Veteran reported constant back pain after separation from service while he was enrolled in school and nagging back pain once he began working in construction around 1979.  The examiner diagnosed degenerative arthritis of the spine and noted that the Veteran's evaluation demonstrated normal motion and function with minimal pain, and found that it was likely the Veteran would have pain with manual labor.  The examination opined that the Veteran's degenerative joint disease of the lumbar spine was at least as likely as not incurred in or caused by the in-service injury because the Veteran's low back pain started when he was assaulted in the military, the pain never resolved, and although the STRs did not document any back condition in the military or mention a personal assault, the examiner was instructed to accept the Veteran's history.  

In an August 2014 VA addendum opinion, the examiner reported that the Veteran's symptoms and treatment records were not consistent with a spine disorder developing in active duty or physical trauma from personal assault because the Veteran had mild degenerative arthritis of the spine with normal motion and function.  The examiner further noted that SSA records reported the first evidence of a spine disorder in 2005, "at which time they appear to have been linked to [] physically demanding civilian work."  The examiner stated that degenerative arthritis of the spine was common as a person aged and that the Veteran's physical labor increased symptoms of back pain and degenerative joint disease.  The examiner indicated that a more atypical presentation would be expected at an earlier age if the Veteran's back condition was due to stress, strain, or personal trauma in active duty.

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a back disability.  The evidence of record fails to show that the Veteran had a back disorder in service, that a back disorder was present within one year following the Veteran's discharge from service, or that a current back disorder is etiologically related to service.

The Board notes that there is no medical evidence suggesting the presence of a back disorder in service or within one year of the Veteran's discharge from service; the evidence first documents a diagnosis for a back disorder in 2005, about 35 years after service discharge.  Moreover, the Board finds that the VA examiner's opinion to be probative evidence against the claim as the addendum opinion addresses the Veteran's complete medical history and is well-supported and consistent with the factual background.

The Board acknowledges the Veteran's contentions that his low back pain began in service and continued shortly after service.  Nevertheless, the Board finds that the Veteran is not credible because he is an inconsistent historian of his history of low back pain.  The history provided by the Veteran in his SSA documents, noting low back pain originated around 2000, conflicts with the history provided by the Veteran following the filing of the claim for service connection for a back disability.  In the Board's opinion, the history provided in the SSA disability determination is more probative than the self-serving statements provided for compensation purposes after the filing of his VA claim.

Accordingly, the Board must conclude that service connection is not warranted for a back disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a back disability is denied.




REMAND

The Board's review of the record reveals that further development is warranted before the Board decides the issue of entitlement to service connection a psychiatric disability, to include PTSD.

The Veteran contends that he incurred psychological trauma due to personal assaults by his drill instructors.

The Veteran's STRs are negative for evidence of any psychiatric disorder.

In connection with August 2007 private treatment, the Veteran reported a history of chronic anxiety and that he stopped taking medication for his psychiatric symptoms after he quit working.  

In June 2011, the Veteran reported that he told his brothers and a friend of the personal assaults in service, that other soldiers witnessed the assault, and that the trauma caused him to drop out of school due to difficulty concentrating, anger, and anxiety within one year of separation from service.  He stated that he self-medicated with alcohol and drugs, which led to legal trouble and a driving under the influence charge within one year of separation from service.  Further, violent outbursts and feelings of worthlessness related to the personal assaults prevented him from maintaining employment due to the personal assault.    

In a May 2014 VA psychiatric examination, the Veteran claimed that his psychiatric symptoms were related to two assaults by drill sergeants while in service; the examiner noted he was briefly tearful describing the assaults.  The Veteran reported periods of panic about once per week for ten minutes due to significant back and hip pain while working.  He also reported significant worry about his inability to work and finances.  The VA examiner found that it was at least as likely as not that the Veteran's panic disorder was related to chronic back and hip pain but less likely than not that the psychiatric disorder was incurred in or caused by the claimed in-service personal assaults because there was no indication or markers in his military records that the assaults occurred, he was not seriously injured or at risk for serious injury or death, and the stressor would be insufficient to cause posttraumatic stress disorder (PTSD).  

As an initial matter, the Board notes that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  A February 2014 remand directed the originating agency to provide the Veteran such notice; to date no such development has been completed.  Therefore, the Board has determined that the originating agency did not substantially comply with the February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   On remand, the Veteran must be provided notice that complies with this section.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any outstanding VA treatment records.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide the Veteran all required notice in response to his claim for service connection for psychiatric disability, to include PTSD, based on an in-service personal assault.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any relevant VA Medical Center treatment records.

3. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether the pertinent evidence of record should be made available to and reviewed by a psychologist or psychiatrist to determine whether the evidence of record established that a personal assault occurred or whether a new VA examination and/or medical opinion for an acquired psychiatric disorder, to include PTSD, is warranted once any new records are received and reviewed.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


